Judgment affirmed, with costs. The precise question presented by this appeal has never been determined by the Court of Appeals, but, on principles laid down by that and other courts, we are of the opinion that the warnings or threats of the defendants to plaintiff’s customers that they would be picketed if they dealt in plaintiff’s bread, and the meetings called in front of their stores, and the committees — from six to ten in number — visiting said stores in a truculent manner, followed by actual picketing in those cases where the storekeepers refused to comply with the defendants’ demands, constituted a form of intimidation and coercion of the customers which compelled their compliance through fear of loss or damage to themselves and constituted a secondary boycott. (Duplex Co. v. Deering, 254 U. S. 443; Auburn Draying Co. v. Wardwell, 227 N. Y. 1; Commercial House & Window C. Co. v. Awerkin, 226 App. Div. 734; Allied Window & House Cleaning Contractors v. Palmerie, 229 id. 854.) We are further of the opinion that the undisputed fact that the defendants permitted, without objection, the sale by plaintiff’s customers of other non-union bread justifies the inference that the purpose of their acts toward plaintiff’s customers was designed not to better labor conditions, but to destroy plaintiff’s business. All these facts as above stated warranted the finding of the trial court to that effect. Young, Kapper and Davis, JJ., concur; Lazansky, P. J., concurs in result; Cars-well, J., dissents.